Title: To Benjamin Franklin from Courtney Melmoth, 18 April 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
Saturday April 18. 1778
Very sudden and particular Business deprive me and Mrs. M. the pleasure we propos’d ourselves in being at Passi to Morrow. But we hope the honour of paying our Respects in a few Days to the amiable Persons whom we venerate at your House. I am Sir Your most obedient Servant
Courtney Melmoth
 
Addressed: A Monsieur / Monsieur Franklin / A Passi
Notation: C. Melmoth, April 18. 1778.
